In the United States Court of Federal Claims
                                            No. 21-1779C
                                      (Filed: October 28, 2021)
                                     NOT FOR PUBLICATION
***************************************
ALEXANDER CAMERON,                    *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                                  ORDER
       On August 27, 2021, Alexander Cameron — who is currently incarcerated in
Virginia — filed a complaint in this Court alleging that his imprisonment violates his
constitutional and civil rights. See Complaint at 2 (ECF 1). Plaintiff’s prior civil
actions have been dismissed with prejudice under 28 U.S.C. § 1915A(b)(1) on more
than three occasions. See Order at 1 n.1, Cameron v. Moore et al., No. 1:21-cv-0463
(E.D. Va. Apr. 29, 2021) (listing cases dismissed with prejudice for failure to state a
claim). As a result, Plaintiff may not proceed in forma pauperis — which, for
prisoners, involves payment of an initial partial filing fee from a prison trust fund
account followed by subsequent monthly payments in amounts determined by a
statutory formula, see 28 U.S.C. § 1915(b) — unless he demonstrates “imminent
danger of serious physical injury.” See 28 U.S.C. § 1915(g). Mr. Cameron’s Complaint
did not indicate any such danger. On September 20, 2021, I therefore ordered Plaintiff
to pay the full filing fee of $402 within 30 days. See Order (ECF 7). The Order specified
that “[i]f Plaintiff does not comply, the complaint will be dismissed for failure to
prosecute.” Id. As of today, Plaintiff has not submitted payment.
      In his most recent filings with this Court,1 Plaintiff represents that he is
unable to pay the filing fee in full. Instead he refers to a recent knee replacement



1
  On September 27, 2021, this Court received Plaintiff’s application to proceed in forma pauperis, a motion for
appointment of counsel, and a “Motion to Stop Kidnap/Murder Conspiracy,” which I interpret as a motion for
summary judgment under RCFC 56. On October 25, 2021, this Court received Mr. Cameron’s “Response to 9/20/21
Order Directing Filing Fee.” Among other errors, proof of service for each document was missing or defective. See
RCFC 5.3. Nonetheless, I have considered the documents and they shall be FILED by my leave. The application to
proceed in forma pauperis is DENIED. To the extent the “Response” to this Court’s Order requests relief, it is
DENIED. The remaining motions are DENIED AS MOOT.
surgery, notes that he has authorized deduction of a partial payment from his account
on a monthly basis, and asserts that he is under imminent threat of physical injury.
       For a prisoner like Plaintiff, authorization for partial payment deductions in
lieu of full prepayment is simply part of an application to proceed in forma pauperis
— which, again, Plaintiff is ineligible for unless he can demonstrate “imminent
danger of serious physical injury.” See 28 U.S.C. § 1915(g). Plaintiff, however, fails to
show any danger other than the incarceration itself, which is not sufficient to meet
the statutory standard. See Barbour v. U.S. Supreme Ct. Justs., No. 2:11-cv-00814
BSJ, 2011 WL 5118310, at *1 (D. Utah Oct. 27, 2011) (rejecting in forma pauperis
status under Section 1915(g) where inmate failed to “plead any specific facts that
would tend to show that such an imminent threat of serious physical injury exists,
apart from the inherent risks faced by every incarcerated person arising from the fact
of incarceration itself”). While Plaintiff’s surgery might have justified an extension of
his time to pay the full filing fee, Plaintiff has indicated that he will not do so.
        Because Plaintiff has not paid the filing fee or shown that he is qualified to
proceed in forma pauperis under 28 U.S.C. § 1915(g), the case is DISMISSED for
failure to prosecute. See Rule 41(b), Rules of the United States Court of Federal
Claims. The government’s motion to dismiss (ECF 8) is DENIED AS MOOT.
      The Clerk is directed to enter judgment accordingly.

      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge